EXHIBIT EXECUTION VERSION SEVENTH AMENDMENT TO CREDIT AGREEMENT SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of October 29, 2008, by and among CARRIZO OIL & GAS, INC., a Texas corporation (“Borrower”), certain SUBSIDIARIES OF BORROWER, as Guarantors (in such capacity, “Guarantors”), the LENDERS party hereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as resigning administrative agent for the Lenders (in such capacity, the “Resigning Agent”) and as resigning issuing bank (in such capacity, the “Resigning Issuing Bank”) and GUARANTY BANK, as successor administrative agent for the Lenders (in such capacity, the “Successor Agent”) and as successor issuing bank (in such capacity, the “Successor Issuing Bank”).Unless otherwise expressly defined herein, capitalized terms used but not defined in this Amendment have the meanings assigned to such terms in the Credit Agreement (as defined below). WITNESSETH: WHEREAS, Borrower, Guarantors, Resigning Agent and certain Lenders have entered into that certain Credit Agreement, dated as of May 25, 2006 (as the same has been and may hereafter be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”); and WHEREAS, Resigning Agent and Resigning Issuing Bank desire to resign as Administrative Agent and Issuing Bank, respectively, under the Credit Agreement and Successor Agent and Successor Issuing Bank desire to be appointed as Administrative Agent and Issuing Bank, respectively, under the Credit Agreement; and WHEREAS, Borrower has requested that Successor Agent and Lenders (a) amend the Credit Agreement (i) to increase the Borrowing Base and the Conforming Borrowing Base, (ii) to extend the Maturity Date and (iii) for certain other purposes as provided herein; and (b) waive any Event of Default that has occurred as a result of the existence of the Liens more particularly described in Schedule 7.02 attached hereto (the “Specified Event of Default”); and WHEREAS, Successor Agent and Lenders have agreed to (a) amend the Credit Agreement as provided herein, and (b) waive the Specified Event of Default, in each case, subject to the terms and conditions set forth herein. NOW, THEREFORE, for and in consideration of the mutual covenants and agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged and confessed, the parties hereto hereby agree as follows: SECTION
